Citation Nr: 1043196	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-07 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a laceration wound of 
the right hand and wrist.  

2.  Entitlement to service connection for residuals of a shrapnel 
wound of the left eye and right thumb.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims.  

The Veteran presented testimony before the undersigned Veterans 
Law Judge in August 2010.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran reports being assigned to the 351st Infantry Regiment 
of the 88th Division in Trieste in September 1952 when he was 
injured while participating in a practice firing session with the 
rifle team at the firing range at Bosevista, Yugoslavia.  He 
asserts that a rifle grenade exploded near his position and that 
he brought his right hand up in a protective manner before being 
knocked unconscious.  As a result of this explosion, he had a 
laceration over the thumb knuckle of his right hand and a 
laceration on the inside of his right wrist.  The Veteran also 
reports that he had a small amount of metal causing a lump on his 
right thumb, which he was told when treated at the 2nd Battalion 
aid station in Trieste would work its way out but has not, and 
scarring of his left eye that causes a blind spot.  See 
statements in support of claim dated June 2006 and January 2007.  
He indicates that he began noticing problems with his vision 
about seven years after his discharge and that he went to Mass 
General in 1957 or 1958.  The Veteran also reports that scarring 
on his right hand/wrist pinches a little in cold weather.  See 
August 2010 transcript.  

Service treatment records show that the Veteran was treated for a 
nodule on his right hand in December 1952.  There was a 
subcutaneous mass over the head of the second metacarpal.  X-rays 
of the right hand showed no evidence of sesamoid bone or other 
joint or bony pathology.   

VA treatment records indicate that the Veteran has retinal 
scarring of his left eye, which was noted to have a questionable 
relationship to grenade injury, and shrapnel in his thumb.  See 
e.g., May 2006 optometry note and addendum.  

The Board finds that additional development is warranted in this 
case.  As an initial matter, efforts should be made to obtain any 
outstanding service treatment records, to include clinical 
records.  Secondly, efforts should be made to obtain the 
Veteran's treatment records from Mass General dated between 1957 
and 1958.  Lastly, a magnetic resonance imaging (MRI) ordered by 
optometry at the VA Medical Center (VAMC) in West Roxbury in May 
2006 and reported as normal in July 2006 is not of record.  On 
remand, the RO should make efforts to obtain this MRI report.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will 
be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the contentions 
raised by the Veteran concerning his claims and the VA treatment 
records indicating that he has retinal scarring of his left eye 
that might be related to a grenade injury and shrapnel in his 
thumb, the Board finds that appropriate medical examinations are 
necessary for the purpose of determining whether the Veteran has 
a laceration wound of the right hand and wrist and residuals of a 
shrapnel wound of the left eye and right thumb.  Recent VA 
treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
Veteran's complete service treatment 
records, to include clinical records.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain them would be futile.

2.  Make efforts to obtain the Veteran's 
treatment records from Mass General dated 
between 1957 and 1958.  

3.  Make efforts to obtain the MRI ordered 
by optometry at the VAMC in West Roxbury in 
May 2006 and reported as normal in July 
2006.  

4.  Obtain the Veteran's treatment records 
from the VAMC in West Roxbury, dated since 
June 2008.  

5.  When the foregoing development has been 
completed, schedule the Veteran for a VA eye 
examination.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.

The examiner should identify all disorders 
of the left eye.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current left eye disorder, 
to include the retinal scarring noted in VA 
treatment records, had its onset during 
active service or is related to any in-
service event, disease, or injury, to 
include the grenade explosion reported by 
the Veteran.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate 
VA examination of his right hand and wrist.  
The claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination report.  Any indicated 
studies should be performed.

The examiner should identify all disorders 
of the right hand, wrist, and thumb, to 
include any orthopedic disorders, scarring, 
and residual shrapnel.  

The examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
greater) that any current disorder involving 
the right hand, wrist and/or thumb had its 
onset during active service or is related to 
any in-service event, disease, or injury, to 
include the grenade explosion reported by 
the Veteran.  In providing this opinion, the 
examiner should discuss the in-service 
finding of subcutaneous mass over the head 
of the second metacarpal of the right hand 
and corresponding X-rays of the right hand 
in December 1952.   

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached.

7.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination reports.  If the 
requested examinations do not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned for 
corrective action.

8.  Finally, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

